DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, and their dependents thereof, are allowed because the closest prior art, Yacoubian et al. (US Patent No. 9,916,713) discloses systems, methods and devices for processing coins utilizing normal or near-normal and/or high-angle of incidence lighting, WATANABE et al. (US Pub No. 2020/0295827) discloses communication apparatus and communication method, either alone or in combination, fail to disclose a distance measurement sensor that detects a distance to an object, disposed in a predetermined region of an external space defined in one direction and another direction which are perpendicular to each other, based on heterodyne detection using light generated from a light source and another light received by a light receiver, the light source generating the light and the light receiver receiving the another light as a reflection light of the light generated from the light source, and the light source and the light receiver being disposed on a single substrate, the distance measurement sensor comprising: a scanning unit which scans the light generated from the light source in a first direction corresponding to the one direction; a diffusing lens which diffuses the light generated from the light source in a second direction corresponding to the another direction; a plurality of multiplexers which multiplex the light generated from the light source and the another light received by the light receiver to provide a plurality of optical signals, respectively; and a processor which detects the distance to the object based on the optical signals provided by the multipliers, wherein: the light receiver has a plurality of light receiving antennas arranged in the second direction corresponding to the another direction; the multiplexers are connected to the light receiving antennas, respectively; and the processor performs a parallel processing for detecting the distance to the object based on the optical signals provided by the multiplexers with respect to the light receiving antennas individually.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646